     Case 2:85-cv-04544-DMG-AGR Document 1064 Filed 01/19/21 Page 1 of 3 Page ID
                                     #:42523


 1   JOHN V. COGHLAN
 2   Deputy Assistant Attorney General, Federal Programs Branch
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   NICOLE N. MURLEY
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
                      UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,         ) Case No. CV 85-4544
17                                         )
             Plaintiffs,                   ) NOTICE FILING JUVENILE
18                                         ) COORDINATOR REPORTS
19                v.                       )
                                           )
20   JEFFREY A. ROSEN, Acting              )
21   Attorney General of the United States;)
     et al.,                               )
22                                         )
23
             Defendants.                   )
                                           )
24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1064 Filed 01/19/21 Page 2 of 3 Page ID
                                     #:42524


 1         On December 4, 2020, the Court ordered Defendants to file an interim
 2
     compliance reports from Ms. Deane Dougherty, the Juvenile Coordinator for U.S.
 3

 4   Immigration and Customs Enforcement (“ICE”), by January 15, 2021 (ECF No.

 5   1050). On January 15, 2021, ICE requested an extension until January 19, 2021 to
 6
     file its report (ECF No. 1059). ICE submits the attached compliance report for the
 7

 8
     Court’s consideration.

 9   DATED:      January 19, 2021         Respectfully submitted,
10
                                          JOHN V. COGHLAN
11
                                          Deputy Assistant Attorney General, Federal
12                                        Programs Branch
13
                                          WILLIAM C. PEACHEY
14                                        Director, District Court Section
                                          Office of Immigration Litigation
15

16                                        WILLIAM C. SILVIS
                                          Assistant Director, District Court Section
17
                                          Office of Immigration Litigation
18
                                          /s/ Sarah B. Fabian
19
                                          SARAH B. FABIAN
20                                        NICOLE N. MURLEY
                                          Senior Litigation Counsel
21
                                          Office of Immigration Litigation
22                                        District Court Section
                                          P.O. Box 868, Ben Franklin Station
23                                        Washington, D.C. 20044
24                                        Tel: (202) 532-4824
                                          Fax: (202) 305-7000
25                                        Email: sarah.b.fabian@usdoj.gov
26
                                          Attorneys for Defendants
                                             1
     Case 2:85-cv-04544-DMG-AGR Document 1064 Filed 01/19/21 Page 3 of 3 Page ID
                                     #:42525


 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on January 19, 2021, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                               /s/ Sarah B. Fabian
 9                                               SARAH B. FABIAN
                                                 U.S. Department of Justice
10                                               District Court Section
11                                               Office of Immigration Litigation

12                                               Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
